 


114 HRES 736 EH: Providing for consideration of the bill (H.R. 4974) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2017, and for other purposes; providing for consideration of the bill (H.R. 5243) making appropriations for the fiscal year ending September 30, 2016, to strengthen public health activities in response to the Zika virus, and for other purposes; and for other purposes.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 736 
In the House of Representatives, U. S.,

May 18, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4974) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2017, and for other purposes; providing for consideration of the bill (H.R. 5243) making appropriations for the fiscal year ending September 30, 2016, to strengthen public health activities in response to the Zika virus, and for other purposes; and for other purposes. 
 
 
That (a) at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4974) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2017, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. Points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. (b)During consideration of the bill for amendment— 
(1)each amendment, other than amendments provided for in paragraph (2), shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent; (2)no pro forma amendment shall be in order except that the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate; and 
(3)the chair of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. (c)When the committee rises and reports the bill back to the House with a recommendation that the bill do pass, the previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5243) making appropriations for the fiscal year ending September 30, 2016, to strengthen public health activities in response to the Zika virus, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 3.Section 514 of H.R. 4974 shall be considered to be a spending reduction account for purposes of section 3(d) of House Resolution 5. 
4.During consideration of H.R. 4974 in the Committee of the Whole pursuant to this resolution, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa. 5.During consideration of H.R. 4974 pursuant to this resolution— 
(a)section 310 of House Concurrent Resolution 125, as reported in the House, shall have force and effect in the Committee of the Whole; and (b)section 3304 of Senate Concurrent Resolution 11 shall not apply. 
 
Karen L. Haas,Clerk.
